Citation Nr: 0939056	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-19 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for recurrent 
right shoulder dislocations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
recurrent right shoulder dislocations on the grounds that the 
evidence submitted was not new and material.

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a Travel Board hearing in May 2009.  During 
this hearing, the Veteran submitted a waiver of RO 
consideration for additional VA treatment records that were 
subsequently obtained.  Therefore, the Board may proceed.  
See 38 C.F.R. § 20.1304(c) (2008) (any pertinent evidence 
accepted directly at the Board must be referred to the agency 
of original jurisdiction (AOJ) for initial review unless this 
procedural right is waived by the appellant).

Historically, the Veteran filed the underlying claim for 
service connection for recurrent right shoulder dislocations 
in August 1976.  That claim was denied in an October 1967 
rating decision.  That denial was continued in a January 1980 
rating decision, an October 1982 statement of the case (SOC), 
a March 1983 Board decision, a July 1999 rating decision, an 
October 2001 Board decision, a January 2003 rating decision, 
and January 2004 rating decision.  


FINDINGS OF FACT

1.  The Veteran did not appeal a January 2004 rating decision 
that denied service connection for recurrent right shoulder 
dislocations.

2.  Evidence received since the January 2004 rating decision, 
when considered with previous evidence of the record, does 
not relate to an unestablished fact necessary to substantiate 
the Veteran's claim and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied service 
connection for recurrent right shoulder dislocations is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
a claim for service connection for recurrent right shoulder 
dislocations.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in March 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating in a separate March 2006 letter.  In that regard, 
Veteran received complete VCAA notice for a claim of service 
connection prior to the initial adjudication of his claim in 
June 2006.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria in addition to the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in March 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.

The Veteran's service treatment records, VA treatment 
records, lay statements, and hearing transcript have been 
associated with the claims file.  The Board notes that a VA 
examination need not be provided for the Veteran's 
application to reopen a claim for entitlement to service 
connection for recurrent right shoulder dislocations.  In the 
absence of new and material evidence of record, the duty to 
assist by affording the Veteran a VA examination is not 
triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed 
Veterans of Am.  v.  Sec'y of Veterans Affairs, 345 F.3d 
1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide 
a medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) 
(holding that unless the veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach).  As discussed below, the 
Board finds that new and material evidence has not been 
submitted, and reopening the Veteran's claim is not 
warranted.

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2008).  Thus, the January 2004 
decision became final because the Veteran did not file a 
timely appeal.

In general, if new and material evidence is presented or 
secured with respect to a finally adjudicated claim, VA shall 
reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) 
(2008).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  Only evidence presented since 
the last final denial on any basis will be considered in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO found that the Veteran's right shoulder disability existed 
prior to his entry into active service, and that there was no 
evidence to support a finding that the condition was 
aggravated by service beyond its normal progression.

Since the prior final decision, new evidence has been added 
to the record.  VA treatment records for the period from 2005 
through 2008 were obtained and associated with the claims 
file.  These records indicate that the Veteran received 
ongoing treatment for his right shoulder, included a topical 
cream in July 2005, physical therapy in January 2008, and 
Kenalog and Lidocaine injections in May 2008.  The Veteran 
also underwent an MRI in March 2007.  Findings indicated a 
Hill-Sachs deformity, a bony Bankart fracture deformity in 
the anterior inferior glenoid, supraspinatus tendinosis with 
a partial tear on the bursal surface, abnormal signal of the 
superior labrum consistent with SLAP lesion, a tear in the 
anterior inferior labrum, degenerative arthritis of the 
glenohumeral joint, and enchondroma of the head of the 
humerus.

The Veteran also testified at a Travel Board hearing in May 
2009.  He stated his belief that his right shoulder condition 
was aggravated by low-crawl exercises performed during 
service.  He also testified as to some of the details of his 
current treatment.

The Board finds that the evidence submitted is new, as it was 
not previously considered by VA in the adjudication of the 
Veteran's claims.  However, the evidence is not material.  
The VA treatment records that were obtained do not contain 
any entries or evidence to suggest that the Veteran's 
shoulder condition did not exist prior to service, nor is 
there any evidence suggesting that the Veteran's condition 
was aggravated beyond the normal progression by service.

To the extent the Veteran's statements and testimony are 
offered as evidence of aggravation in service, such 
statements do not qualify as material.  See Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions on medical causation do 
not constitute material evidence to reopen a previously 
denied claim).  Although the Veteran is competent to describe 
performing certain exercises and experiencing pain in 
service, aggravation of a shoulder disability beyond its 
normal progression is not a condition under case law where 
lay observation has been found to be competent to establish 
the diagnosis.  The determination as to the diagnosis of the 
disability is therefore medical in nature; that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  A layperson is not competent to offer an 
opinion on a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Where as here, there is a question of a diagnosis not capable 
of lay observation, which is medical in nature, and of 
medical causation, competent medical evidence regarding 
aggravation is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical opinion.  38 C.F.R. § 3.159.

As a layperson, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
Veteran's statements as competent evidence to the extent that 
he asserts that he currently has a right shoulder disability 
aggravated by service.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

As the additional evidence submitted is not new and material, 
the claim of service connection for recurrent right shoulder 
dislocations is not reopened.  As the claim is not reopened, 
the benefit-of-the-doubt standard of proof does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The Veteran's request to reopen a previously disallowed claim 
of entitlement to service connection for recurrent right 
shoulder dislocations is denied.


____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


